Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying annual Report on Form 10-K of General Automotive Company for the year ended December31, 2010, I certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: 1. The Report fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the consolidated financial condition of the Company as of the dates presented and the consolidated result of operations of the Company for the periods presented. By: /s/ Dan Valladao Name: Dan Valladao Title: Chief Executive Officer Date: April 15, 2011 By: /s/ Shawn Powell Joseph Name: Shawn Powell Joseph Title: Chief Financial Officer Date: April 15, 2011 This certification has been furnished solely pursuant to Section906 of the Sarbanes-Oxley Act of 2002. A signed original of this written statement required by Section906 has been provided to General Automotive Company and will be retained by General Automotive Company and furnished to the Securities and Exchange Commission or its staff upon request. 32
